                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                        JONESBORO DIVISION

RAY ADAMS                                                                  PLAINTIFF

v.                        CASE NO. 3:19-CV-00001-BSM

FIRST NATIONAL BANK                                                      DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 15th day of February 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
